                                                                                        PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 JOSE GONZALEZ,

               Plaintiff,

        -V-                                                    19-CV-6137CJS
                                                              ORDER
 Superintendent SHAWN CRONIN,
 Sheriff TIMOTHY B. HOWARD,

               Defendants.



                                    INTRODUCTION


       Pro se Plaintiff, Jose Gonzalez, an inmate incarcerated at the Groveland

Correctional Facility, filed this action seeking relief under 42 U.S.C. § 1983. Docket Item

1 ("Complaint"). Plaintiff alleged that, while he was confined at Erie County Correctional

Facility ("ECCF") and Groveland Correctional Facility ("Groveland"), Defendants violated

his right to be free from cruel and unusual punishment through the failure to provide him

with adequate medical care and safe conditions of confinement, as more particularly set

forth in the Complaint.

       After screening the Complaint, the Court dismissed pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(a) with leave to replead. Docket Item 8 ("Screening Order").

Specifically, the Court found that Plaintiffs allegations failed to support an inference of

deliberate indifference on the part of these supervisory Defendants and failed to allege

their personal involvement in any failure to provide medical care. Screening Order at 6.
Plaintiff has filed an Amended Complaint realleging his medical care claims. Docket Item

14 ("Amended Complaint").^

                                          DISCUSSION


        Under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), this Court must screen this

Amended Complaint. Section 1915 "provide[s] an efficient means by which a court can

screen for and dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d

Cir. 2007) (citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall

dismiss a complaint in a civil action in which a prisoner seeks redress from a

governmental entity, or an officer or employee of a governmental entity, if the court

determines that the action (1) fails to state a claim upon which relief may be granted or

(2) seeks monetary relief against a defendant who is immune from such relief. See 28

U.S.C. §1915A(b)(1)-(2).

    I. The Amended Complaint

        In evaluating the Amended Complaint, the Court must accept all factual allegations

as true and must draw all inferences in Plaintiffs favor. See Larkin v. Savage, 318 F.3d

138,139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999).

"Specific facts are not necessary," and a plaintiff"need only 'give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.'" Erickson v. Pardus, 551

U.S. 89, 93, (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))2; see

also Boykin v. Keycorp, 521 F.3d 202, 213 (2d Cir. 2008) (discussing pleading standard

in pro se cases after Twombly: "even after Twombly, dismissal of a pro se claim as


       ^ Plaintiff did not replead his conditions of confinement claim.
       ^ Unless otherwise indicated, case quotations omit all internal quotation marks, alterations,
footnotes, and citations.
insufficiently pleaded is appropriate only in the most unsustainable of cases."). Although

"a court is obliged to construe [pro se] pleadings liberally, particularly when they allege

civil rights violations," McEachin v. McGuinnis, 357 F.Sd 197, 200 (2d Cir. 2004), even

pleadings submitted pro se must meet the notice requirements of Rule 8 of the Federal

Rules of Civil Procedure. Wynder v. McMahon, 360 F.3d 73 (2d Cir. 2004).

   II. Section 1983 Claims

        "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States." Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997)

(citing Eagleston v. Guldo, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself

creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing

City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

        To establish liability against an official under § 1983, a plaintiff must allege that

individual's personal involvement in the alleged constitutional violation; it is not enough to

assert that the defendant is a link in the chain of command. See McKenna v. Wright, 386

F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlln, 58 F.3d 865, 873 (2d Cir. 1995).

Moreover, the theory of respondeat superior is not available in a § 1983 action. See

Hemandez v. Keane, 341 F.3d 137,144 (2d Cir. 2003). But a supervisory official can be

found to be personally involved in an alleged constitutional violation in one of several

ways:


        (1) the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or
          appeal, failed to remedy the wrong, (3) the defendant created a policy or
          custom under which unconstitutional practices occurred, or allowed the
          continuance of such a policy or custom, (4) the defendant was grossly
          negligent in supervising subordinates who committed the wrongful acts, or
          (5) the defendant exhibited deliberate indifference to the rights of inmates
          by failing to act on information indicating that unconstitutional acts were
          occurring.

Colon, 58 F.Sd at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

   III.      PlaintifTs Allegations

          Plaintiffs factual allegations, presumed true at this stage of the proceedings,

largely repeat those of the initial Complaint. In 2017 "up until February 2018," while a

pretrial detainee at the ECCF, Plaintiff "made several complaints regarding a hernia he

had" which he believed required surgery. Amended Complaint at 5. The "Erie County

Sheriffs Corr. Health refused to give the Plaintiff the surgery." id. Defendant Howard,

"after being apprised of Plaintiffs condition failed to rectify the problem." id. at 6.

          Plaintiff, transferred to Groveland after he had been sentenced, states that from

"the time of my arrival at Groveland until July 2019," Superintendent Cronin and

Groveland Medical "failed to provide appropriate medical treatment of Plaintiffs serious

medical condition for what amounts to deliberate indifference." id. at 7. Plaintiff alleges

further that he filed grievances and that Superintendent Cronin failed to rectify the

situation, id. at 8. Hernia surgery was performed in July of 2019. id.

   IV.       Analysis

          A. Medical claims

          Plaintiff sets forth claims of failure to provide medical care alleging that he was

refused surgery for his hernia until July 2019. For a sentenced prisoner, a claim for denial

of medical care rises to the level of a constitutional violation only where the facts alleged

show that a defendant was deliberately indifferent to a plaintiffs serious medical needs.
See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Ross v. Kelly, 784 F. Supp. 35, 43-

44 (W.D.N.Y.), affd, 970 F.2d 896 (2d Cir.), cert, denied, 506 U.S. 1040 (1992). This

standard has both an objective and subjective component. Plaintiffs medical needs must

be objectively serious. "A serious medical condition exists where 'the failure to treat a

prisoner's condition could result in further significant injury or the unnecessary and wanton

infliction of pain.'" Harrison v. Barkley, 219 F.3d 132, 136-137 (2d Cir. 2000) (quoting

Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation marks

omitted)). In Harrison, the Second Circuit pointed out that

              [medical] conditions ... vary in severity and ... a decision to
              leave a   condition untreated will be constitutional or not
              depending on the facts of the particular case. Thus, a prisoner
              with a hang-nail has no constitutional right to treatment, but if
              prison officials deliberately ignore an infected gash, "the
              failure to provide appropriate treatment might well violate the
              Eighth Amendment."

Id. (quoting Chance, 143 F.3d at 702). Compare Chance (finding serious dental need

where plaintiff alleged that he suffered extreme pain, his teeth deteriorated, and he had

been unable to eat properly) and Koehl v. Dalshelm, 85 F.3d 86, 88 (2d Cir. 1996)

(deprivations of needed eyeglasses may produce consequences that "adequately meet

the test of 'suffering' [under] Gamble'), with Banks v. Mannoia, 890 F. Supp. 95, 99

(N.D.N.Y. 1995) ("The serious medical need requirement contemplates a condition of

urgency, one that may produce death, degeneration, or extreme pain").

       Plaintiff was a sentenced prisoner at Groveland, but was a pretrial detainee at the

ECCF. A pretrial detainee must establish the same objectively serious medical condition

as a sentenced prisoner, but the second prong of the test, the subjective mens rea

element is judged objectively, a more forgiving standard for plaintiffs.     See Darnell v
Pineiro, 849 F.3d 17, 33 (2d Cir. 2017). In either case, for his claim to survive this initial

review. Plaintiff must address this subjective component - that the prison officials were

deliberately indifferent to a serious medical need. Plaintiff must adequately allege that

the prison official had actual knowledge of Plaintiffs serious medical needs but was

deliberately indifferent. See generaiiy Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Brock V. Wright, 315 F.3d 158 (2d Cir. 2003); Hathaway v. Coughiin, 37 F.3d 63, 66 (2d

Cir. 1994). "[N]otevery lapse in prison medical care will rise to the level of a constitutional

violation." Smith v. Carpenter, 316 F.2d 178, 184 (2d Cir. 2003). Mere disagreement

over the proper treatment does not create a constitutional claim because prison officials

have broad discretion in determining the type and extent of medical treatment given to

inmates. Thomas v. Pate, 493 F.2d 151, 157 (7th Cir. 1974), cert, denied, 423 U.S. 877

(1975).

       Plaintiffs allegations against the two named Defendants share the same flaw

whether he was a sentenced prisoner or a pretrial detainee. As to these Defendants,

Plaintiff alleges in conclusory fashion that they were aware of his medical need and

deliberately indifferent. However, "supervisory officials are also generally entitled to

delegate medical responsibility to facility medical staffs and are entitled to rely on the

opinion of medical staff concerning the proper course of treatment." Abdush-Shahid v.

Coughiin, 933 F. Supp 168,183 (N.D.N.Y. 1996) (collecting cases). Both Sheriff Howard

and Superintendent Cronin were entitled to rely on the medical expertise of their

respective staffs in refusing to order different treatment. See Houston v. Sheahan, 13-

CV-6594-FPG, 2017 WL 3425271, at *3 (W.D.N.Y. Aug. 9, 2017) ("it is well accepted in

this Circuit that in general, supervisory prison officials may not be found liable for



                                              6
constitutional violations involving medical care where they reasonably relied on the

opinions of prison medical staff').

       As to the medical personnel at each facility, Plaintiff's allegations of deliberate

indifference are wholly conclusory. That the surgery was ultimately necessary may be

inferred from the fact that it was performed in July of this year. That the failure to perform

the surgery at an earlier time constituted deliberate indifference is based entirely on

Plaintiffs conclusory allegation that this is so.    Plaintiff sets forth no facts as to his

interaction with any medical official at either facility. See Barr v. Abrams, 810 F.2d 358,

363 (2d Cir. 1987) ("As we have repeatedly held, complaints relying on the civil rights

statutes are insufficient unless they contain some specific allegations of fact indicating a

deprivation of rights, instead of a litany of general conclusions that shock but have no

meaning"). Plaintiff thus sets forth no allegations of fact which would support an inference

that any medical official was deliberately indifferent to Plaintiffs medical condition.

Plaintiffs Amended Complaint must therefore be dismissed with prejudice for failure to

state a claim on which relief may be granted.

                                          ORDER

       IT HEREBY IS ORDERED, that the Amended Complaint is dismissed with

prejudice for failure to state a claim on which relief may be granted;

       FURTHER, that the Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

any appeal from this Order would not be taken in good faith, and leave to appeal to the

Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S. 438

(1962). Further requests to proceed on appeal as a poor person should be directed, on
motion, to the United States Court of Appeals for the Second Circuit, in accordance with

Rule 24 of the Federal Rules of Appellate Procedure.

      SO ORDERED.



                                                       Charges J. Sifadusa
                                                  United States Dtetpfct Judge

DATED: ^Sg^r_^                    2019
             Rochester, NY




                                           8
